Citation Nr: 0414527	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  96-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disabilities of 
bilateral upper and lower extremities claimed as secondary to 
the service-connected cervical spine disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic headaches as secondary to the 
service-connected cervical spine disability.

3. Entitlement to an increased disability evaluation for the 
veteran's cervical spine disability, currently evaluated as 
20 percent disabling.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from October 1955 to August 
1959.

In July 1993, the RO established service connection for the 
veteran's cervical spine disability as a residual of a motor 
vehicle accident (MVA) and assigned a 20 percent evaluation 
for that disability.  Service connection for a lumbar spine 
disability as a residual of a MVA was denied.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
New York, New York, Regional Office (RO) that denied, in 
pertinent part, service connection for disabilities of the 
legs, ankles, shoulders, and headaches claimed as secondary 
to the service-connected cervical spine disability.  In July 
1996, the veteran's accredited representative submitted a 
notice of disagreement with the April 1996 rating decision as 
to that issue.  

In September 1996, the RO issued a statement of the case 
(SOC) that granted service connection for chronic headaches 
as secondary to the service-connected cervical spine 
disability, assigned a 10 percent evaluation; and continued 
the denial of service connection for disabilities of the 
legs, ankles, and shoulders.  In October 1996, the veteran 
submitted a substantive appeal indicating his intent to 
appeal the decisions denying a higher rating for his cervical 
spine injury and adjunct disabilities of neck, lower back, 
shoulders, legs, and ankles, and concomitant severe 
headaches.  In this statement, the veteran alleges a new 
claim for entitlement to an increased rating for his service-
connected chronic cervical pain syndrome, currently rated as 
20 percent disabling.  This statement, although made on a VA 
form 9, is properly viewed as a notice of disagreement with 
the April 1996 rating decision.  The Board construes this as 
a timely-filed notice of disagreement under 38 C.F.R. §§ 
20.201, 20.202, 20.301; as a statement of the case has not 
yet been issued, the remand action set forth below is 
necessary. See Manlicon v. West, 12 Vet. App. 238 (1999).

Pursuant to the veteran's request, the RO canceled a hearing 
that was scheduled in June 1997.  In April 2003, the RO 
issued a Veterans Claims Assistance Act of 2000 (VCAA) notice 
to the veteran.  In the same month, the veteran informed the 
RO that he had relocated to Florida; therefore, the St. 
Petersburg, Florida, RO currently has jurisdiction over this 
case.  In July 2003, the Board issued a remand as to the 
issue of the disabilities of the legs, ankles, and shoulders 
claimed as secondary to the veteran's service-connected 
cervical spine disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
headaches.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of an "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
of the veteran's chronic headaches.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.

In July 2003, the Board referred out two issues to the RO: 
entitlement to service connection for dental trauma and 
entitlement to an increased rating for the service-connected 
cervical spine disability.  The RO did not act on these 
issues.  Furthermore, in October 1996 and April 2003, the 
veteran may have submitted an application to reopen the 
veteran's claim of entitlement to service connection for a 
lower back disorder as secondary to his service-connected 
disabilities and as a residual of the MVA.  Additionally, he 
claims that he is depressed because of several continuing 
medical problems, including his service-connected back (most 
likely referring to his cervical spine) problems.  The issues 
are referred to the RO for appropriate development.


REMAND

A June 1993 VA compensation examination reflects that Dr. 
Feldstein, the veteran's local physician at that time, 
provided treatment to the veteran.  A March 1997 VA letter 
conveys that the veteran was receiving VA vocational 
rehabilitation.  A November 1997 written statement from the 
veteran's spouse reflects that the veteran had been receiving 
treatment from D. Hodes, M.D., his primary physician.  
Clinical documentation of the cited treatment is not of 
record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

VA treatment records illustrate that the veteran's 
disabilities of bilateral upper and lower extremities have 
worsened since his submission of the original claim, i.e., 
the veteran ambulates with a cane and the disabilities 
disrupt his daily activities.  (See records dated in November 
and December 2003).  On numerous occasions, the veteran 
asserted that his disabilities of bilateral upper and lower 
extremities are secondary to his service-connected cervical 
spine disability.  Service connection is warranted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  The 
veteran has not been afforded VA compensation examination 
that determined whether the veteran's nonservice-connected 
disabilities were caused by or aggravated as a result of his 
service-connected disabilities.  

Furthermore, the veteran has not been afforded VA examination 
that assessed the criteria delineated in the Schedule For 
Rating Disabilities for his chronic headaches.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that additional VA 
compensation examinations would be helpful in resolving the 
issues raised by the instant appeal.

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the veteran 
shall be informed of the evidence needed to support his 
claims; what actions he needs to undertake; and how VA would 
assist him in developing his claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The RO has not informed the veteran of the evidence 
needed to support a claim for an initial evaluation for his 
chronic headaches or an increased evaluation for his cervical 
spine disability.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully met.  

2. The RO should request that the veteran provide 
information as to all treatment of his 
disabilities of bilateral upper and lower 
extremities, his headaches, and his cervical spine 
disability, including the names and addresses of 
all health care providers, clinics, and hospitals, 
and the approximate dates of treatment.  Upon 
receipt of the requested information and the 
appropriate releases, the RO should contact all 
identified health care providers, clinics, and 
hospitals, including Dr. Feldstein and Dr. Hodes, 
and request that they forward copies of all 
available clinical documentation pertaining to 
treatment of the veteran for incorporation into 
the record.  

3. The RO should then request that copies of all 
VA clinical documentation, including documentation 
from VA vocational rehabilitation, pertaining to 
treatment of the veteran' s disabilities of 
bilateral upper and lower extremities, headaches, 
and cervical spine disability, which is not 
already of record, be forwarded for incorporation 
into the record.  

	4. The RO should then schedule the veteran for VA 
compensation examination which is sufficiently 
broad to accurately determine the current nature 
and severity of his disabilities of bilateral 
upper and lower extremities and his headaches.  
All indicated tests and studies should be 
accomplished and the findings then reported in 
detail.  Send the claims folder to the examiner 
for review.  The examination report should 
specifically state that such a review was 
conducted.  

With respect to any diagnosed disabilities of 
bilateral upper and lower extremities, the 
examiner should address the following questions:  

Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely 
as not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability less 
than 50 percent) that any identified 
disabilities of bilateral upper and lower 
extremities: (a) had its onset during active 
service, i.e., are the disabilities residuals 
of the MVA during active service; (b) are 
etiologically related to or increased in 
severity beyond its natural progression as 
the result of his service-connected 
disabilities; or (c)is in any other way 
causally related to active service? 

With respect to the chronic headaches, the 
examiner should specify whether the veteran has 
headaches that exhibit characteristic 
prostrating attacks averaging once in 2 months 
over the last several months; characteristic 
prostrating attacks occurring on an average 
once a month over last several months; or very 
frequent completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  38 C.F.R. 4.124a, Diagnostic 
Code 8100 (2003).

The examiner is additionally requested to offer 
an opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities are of such severity 
that he is unable to obtain or maintain 
substantially gainful employment solely as a 
result of his service-connected disabilities, 
without regard to his age or any nonservice-
connected disorders.

5. The RO should provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications must be 
associated with the claims folder.  The veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on his claims.  38 C.F.R. 
§ 3.655 (2003).

6.  As indicated in the introduction, the RO 
should issue a statement of the case to the 
addressing the issue of entitlement to an 
increased rating for his service-connected chronic 
cervical spine disability, currently rated as 20 
percent disabling.  The statement of the case 
should include a summary of the relevant evidence 
and citation to all relevant law and regulations. 
38 U.S.C.A. § 7105(d).  The veteran should be 
advised of the time limit in which he may file a 
substantive appeal in this case. 38 C.F.R. § 
20.302(b) (2003).  

7. The RO should then readjudicate the veteran's 
entitlement to service connection for disabilities 
of bilateral upper and lower extremities and 
entitlement to an initial disability evaluation 
for the veteran's chronic headaches.  If the 
benefits sought on appeal remain denied, the 
veteran should be issued a supplemental statement 
of the case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered, since the issuance 
of the last SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





